In an action, inter alia, to
recover arrears of support payments due under a separation agreement, *838defendant appeals from an order of the Supreme Court, Kings County, dated March 25, 1976, which (1) denied his motion to direct plaintiff to comply with the terms of the separation agreement which pertain to his visitation rights and to suspend the alimony and support provisions of the agreement, and (2) granted plaintiff’s cross motion to compel him to resume alimony and support payments. Order affirmed, without costs or disbursements. We agree with Special Term that the defendant has failed to demonstrate, in his motion papers, that he is entitled to exercise his visitation rights under the separation agreement by taking the infant issue of the marriage to Florida, and that the plaintiff is in breach of the agreement for her failure to allow visitation in Florida. Defendant is free to explore the issue more thoroughly at the trial. Furthermore, Special Term did not abuse its discretion in failing to order a hearing to determine the disputed fact issues raised on the motion. CPLR 2218 contemplates a trial of narrow, clear-cut issues, rather than of lengthy, complicated ones which are central to the main issues^ at the trial (see Stowell v Berstyn, 26 AD2d 828). We are not awarding costs to plaintiff because her brief was not timely filed. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.